Case 4:18-cv-00383-ALM-CAN Document 38 Filed 09/18/20 Page 1 of 4 PageID #: 258




                           United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

  JOHNNIE DOGGINS                                   §
                                                    §   Civil Action No. 4:18-CV-383
  v.                                                §   (Judge Mazzant/Judge Nowak)
                                                    §
  TIMOTHY GREEN, ET AL.                             §

              MEMORANDUM ADOPTING AMENDED REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the amended report of the United States Magistrate Judge in

 this action, this matter having been heretofore referred to the Magistrate Judge pursuant to

 28 U.S.C. § 636. On August 17, 2020, the amended report of the Magistrate Judge (Dkt. #35) was

 entered containing proposed findings of fact and recommendations that Defendants’ Motions to

 Dismiss (Dkts. #21; #25; #28) be granted and Plaintiff Johnnie Doggins’s claims be dismissed

 without prejudice under Rooker-Feldman. Alternatively, the Magistrate Judge recommended

 Plaintiff’s claims be dismissed as barred by the statute of limitations (Dkt. #35 at pp. 10–12).

 Having received the amended report of the Magistrate Judge, considered Plaintiff’s Objection

 (Dkt. #37), and conducted a de novo review, the Court is of the opinion that the Magistrate Judge’s

 amended report should be adopted.

                                  RELEVANT BACKGROUND

        On February 1, 2019, Plaintiff filed his First Amended Complaint in the instant suit

 (Dkt. #14), the live pleading. Therein, Plaintiff principally claims his constitutional rights were

 violated when Defendants initiated civil-forfeiture proceedings as to Plaintiff’s property in August

 2007 arising out of his state criminal cases (Dkt. #14-1). Plaintiff’s state criminal charges were

 dismissed in December 2007, and Plaintiff was thereafter indicted in the Eastern District of Texas

 (Dkt. #14-1 at p. 2). See United States v. Doggins, No. 4:07-CR-00250 (E.D. Tex. filed Dec. 12,
Case 4:18-cv-00383-ALM-CAN Document 38 Filed 09/18/20 Page 2 of 4 PageID #: 259




 2007), ECF No. 1 Sealed. Plaintiff was sentenced in his federal case in September 2009. One

 month later, in October 2009, a Texas state court entered four “Final Judgment[s] of Forfeiture”

 finding his property forfeited as “contraband” under Chapter 59 of the Texas Code of Criminal

 Procedure (Dkts. #25-5; #25-6; #25-7; #25-8). Almost nine years after the entry of these four Final

 Judgments of Forfeiture, Plaintiff filed this cause (Dkts. #1; #14; #14-1).

        The Magistrate Judge’s amended report recommends Plaintiff’s claims be dismissed

 without prejudice under Rooker-Feldman (Dkt. #35 at pp. 7–10). The Magistrate Judge’s amended

 report further recommends, wholly in the alternative, that Plaintiff’s claims be dismissed as barred

 by the statute of limitations (Dkt. #35 at pp. 10–12). On August 31, 2020, Plaintiff timely filed

 Objections to the amended report (Dkt. #37). Plaintiff asserts eight (8) objections to the amended

 report. Plaintiff’s first and third objections assert the Magistrate Judge erred by not mentioning

 Federal Rule of Criminal Procedure 41(g) and the September 20, 2013 motion he filed in his

 criminal case in the Eastern District of Texas (Dkt. #37 at pp. 1–2). Plaintiff’s fourth, seventh,

 and eighth objections assert Rooker-Feldman does not apply because the Eastern District of Texas

 had jurisdiction over his property under 21 U.S.C. § 841(A)(1) and Federal Rule of Criminal

 Procedure 41(g) and because the state court in Texas exceeded its authority (Dkt. #37 at pp. 2–3).

 Thus, Plaintiff contends, “this Court is refusing to review [the] October 2009 final judgment”

 (Dkt. #37 at p. 3). Plaintiff’s second, fifth, and sixth objections assert Plaintiff’s claims are not

 barred by the statute of limitations because he was “denied” the opportunity to appear at the 2009

 state-court proceeding, Federal Rule of Criminal Procedure 41(g) governs rather than Federal Rule

 of Civil Procedure 12(b)(6), and the search warrant itself does not include a statute of limitations

 (Dkt. #37 at pp. 1–3). The Court addresses first Plaintiff’s objections related to the application of

 the Rooker-Feldman doctrine.




                                                  2
Case 4:18-cv-00383-ALM-CAN Document 38 Filed 09/18/20 Page 3 of 4 PageID #: 260




           OBJECTIONS TO AMENDED REPORT AND RECOMMENDATION

        A party who files timely written objections to a magistrate judge’s report and

 recommendation is entitled to a de novo review of those findings or recommendations to which

 the party specifically objects. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P. 72(b)(2)–(3).

        The Rooker-Feldman doctrine provides that “a party losing in state court is barred from

 seeking what in substance would be appellate review of the state judgment in a United States

 district court, based on the losing party’s claim that the state judgment itself violates the loser’s

 federal rights.” Johnson v. DeGrandy, 512 U.S. 997, 1005–06 (1994) (citing District of Columbia

 Court of Appeals v. Feldman, 460 U.S. 462, 468 (1983)). Here, Plaintiff argues the final judgments

 of forfeiture in state court are invalid under Texas law and that this Court, not the state court,

 should have jurisdiction over his forfeited property (Dkts. #14-1 at pp. 3, 5; #29 at 2). Although

 Plaintiff initially states in his Objection that he is “not asking this Court to review [the] October

 2009 final judgment,” he later conversely concedes that he is, in fact, seeking such review: “with

 the above mention[ed] evidence this Court is refusing to review [the] October 2009 final

 judgment[s]” (Dkt. #37 at p. 3).

        Plaintiff’s confusion regarding this Court’s ability to review appears to stem from the fact

 that he was ultimately convicted of federal and not state charges. However, the state court obtained

 jurisdiction over the property first as Plaintiff was charged first by the state court. Moreover, as

 the Magistrate Judge correctly outlined, Rooker-Feldman bars federal challenges to state civil-

 forfeiture proceedings. “[I]nferior federal courts lack subject-matter jurisdiction over cases that

 effectively seek review of judgments of state courts.” Paselk v. Texas, No. 4:13-CV-97, 2013 WL

 6187005, at *3 (E.D. Tex. Nov. 26, 2013) (citing Richard v. Hoechst Celanese Chem. Grp., 355

 F.3d 345, 350 (5th Cir. 2003)); see also Windfield v. Hughey, No. 3:16-CV-2607-K-BK, 2016 WL




                                                  3
    Case 4:18-cv-00383-ALM-CAN Document 38 Filed 09/18/20 Page 4 of 4 PageID #: 261




     11697203, at *2 (N.D. Tex. Nov. 30, 2016) (citing Fulton v. Texas, 217 F. App’x 371 (5th Cir.

     2007)), report and recommendation adopted, No. 3:16-CV-2607-K, 2016 WL 11697204 (N.D.

     Tex. Dec. 14, 2016). Plaintiff’s recourse was in state court, and his attempt to recast his suit some

     nine years after the fact as a civil-rights action is unavailing. Plaintiff’s claims are barred under

     Rooker-Feldman and should be dismissed without prejudice. Plaintiff’s citation to 21 U.S.C.

     § 841(a)(1) and Federal Rule of Criminal Procedure 41(g) do not change this result (Dkt. #37 at

     pp. 2–3). Both are ultimately immaterial to the Court’s disposition. Returning to the underlying

     posture of Plaintiff’s suit, the state civil-forfeiture proceedings as to Plaintiff’s property began in

     August 2007 and culminated in four final judgments issued in state court in 2009. By Plaintiff’s

     own admission, Plaintiff is challenging those final judgments. Rooker-Feldman precludes this

     challenge. Accordingly, Plaintiff’s claims must be dismissed without prejudice.

            Because the Court agrees Rooker-Feldman is an appropriate basis for dismissal, the Court

     need not consider the Magistrate Judge’s alternative basis for dismissal and Plaintiff’s objections

     thereto. Plaintiff’s objections are overruled.

                                               CONCLUSION

            Having considered Plaintiff’s Objection (Dkt. #37) and conducted a de novo review, the

     Court adopts the findings of the Magistrate Judge’s amended report (Dkt. #35). Accordingly,

            It is therefore ORDERED that Defendants’ Motions to Dismiss (Dkts. #21; #25; #28) are
.    GRANTED. Plaintiff’s claims are hereby DISMISSED WITHOUT PREJUDICE.

            All other relief not expressly granted is DENIED.

            The Clerk is directed to CLOSE this civil action.

            IT IS SO ORDERED.
            SIGNED this 18th day of September, 2020.




                                                     4
                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE
